11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jamie Lynell McQueen,                          * From the 142nd District Court
                                                 of Midland County,
                                                 Trial Court No. CR54737.

Vs. No. 11-21-00098-CR                         * November 17, 2022

The State of Texas,                            * Memorandum Opinion by Williams, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.